Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on July 27, 2021.

Restrictions/Elections.
Applicant's election with traverse of Group II (Claims 10-13) in the reply filed on July 27, 2021 is acknowledged.  The traversal is on the ground(s) that”
“A national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn to a product and a process of use of said product. Here, claims 1-9 drawn to a method of treating leishmaniasis using the compound of formula (1) represent a process of use of the product as represented by the compound of formula (la). Thus, unity of invention is present between claims 1-9 and 10-13, and as such, rejoinder of claims 1-9 is requested”.
This is not found persuasive, unity of invention is not present because the method of claims 1-9 require a broader set of compounds than the ones in claims 10-13.
The requirement is still deemed proper and is therefore made FINAL.

Applicant’s election of the following species (VP343):

    PNG
    media_image1.png
    61
    136
    media_image1.png
    Greyscale
as the compound of formula Ia is acknowledged.

Since the above species is free of prior art, the search was expanded to the following species:

    PNG
    media_image2.png
    198
    102
    media_image2.png
    Greyscale


Status of Claims
Claims 1-13 are currently pending and are the subject of this office action.
Claim 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 27, 2021.
The elected species reads on claims 10 and 12-13.
The expanded species reads on claims 10 and 13.
As a consequence claim 11 is further withdrawn since it does not read on any of the two examined species.
.

Priority
The present application is a 371 of PCT/EP2018/079824 filed on 10/31/2018, and claims priority to foreign application EP 17306507.9 filed on 10/31/2017.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

1) Claim 10 recites the following W groups:

    PNG
    media_image3.png
    56
    166
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    58
    170
    media_image4.png
    Greyscale



2) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 10 recites the broad recitation “halogen”, and the claim also recites “bromine” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

3)  Claim 10 recites:
“X is Ø”
However, there is no definition, neither in the specification nor in the claims of the meaning of the Ø symbol.
For the purpose of prior art search, it is going to be assumed that the symbol Ø represents the absence of any group or atom. 


In the present instance, claim 10 recites the broad recitation “pinanyl or an isopinocamphenyl”, and the claim also recites the following structures: 

    PNG
    media_image3.png
    56
    166
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    58
    170
    media_image4.png
    Greyscale

which are the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

5) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 10 recites the broad recitation “C1-C6 alkoxy”, and followed by “methoxy”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

6) Claim 10 recites:
“When W is an adamantly optionally substituted by one or more C1-C6 alkyl groups, then:
X is selected from C1-C6 alkyl groups, Ar being a phenyl at least substituted by a halogen, Br, a C1-C6 alkoxy, a methoxy”.
However, it is not understood if all of the above groups are required (“and”) or only one of those groups is required (“or”).
For the purpose of prior art search, the assumption is that only one of these groups is required.

7) Claim 10 recites:
“W is independently selected from: an adamantly optionally substituted by one or more C1-C6 alkyl groups”, then claim 10 recites: “W being optionally substituted by one or three –OH groups”
So when W is adamantly, con the adamantly be substituted with one to three –OH groups besides being substituted with C1-C6 alkyl?
The metes and bounds arte not clearly defined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 13 recites: “A compound of formula Ia as defined in claim 10”.
However, claim 10 already recites pharmaceutical composition comprising compounds of formula Ia, so claim 13 is not adding any further limitation to the parent claim 10.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by DeGrado et. al. (US 2015/0191439).

NOTE: For the purpose of prior art search, the assumption is that only one of “halogen, Br, C1-C6 alkoxy or methoxy” groups is required as a substituent (see above 112 (b) rejection).

For claims 10 and 13 DeGrado teaches pharmaceutical compositions comprising compounds of formula Ia or Ib or a pharmaceutically acceptable salt or stereoisomer thereof and a pharmaceutically acceptable carrier (see [0114]), wherein the compound of formula Ia can be:

    PNG
    media_image2.png
    198
    102
    media_image2.png
    Greyscale
(See page 10, left column, last compound).

The above compound anticipates the instantly claimed formula Ia, wherein W is adamantly, X is C1-alkyl and Ar is a phenyl substituted by a methoxy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-15 of U.S. Patent No. 10,039,727. Although the claims at issue are not identical, they are not patentably distinct from each other because both; the instant application and the patent claim very similar compounds.

Claim Objections
Claim 12 is objected to in part as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to recite only the elected species (VP343).
in part herein insofar as it contains non-elected subject matter to which the prior art search has not yet been extended. That part which has been searched, however (consistent with the election of species requirement as previously discussed), would be allowable if the claim was amended in independent form including all the limitations of the base claim and any intervening claims, and to remove the currently non-elected subject matter (i.e. all the species except for VP343). 

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
October 2, 2021.